 In the Matter ofJOSEPHW. BoYT, HELEN F. BoYT,ARTHUR J. BOYT,MARJORIE P. BOYT, PAUL A. BOYT, DOROTHY J.BOYT, BARBARA D.BOYT, ELIZABETH M.BOYT, BERNARD B. QUINER, JOSEPH E. GREEN,PETER J. KURTZ, DOING BUSINESS ASBoXTHARNESS COMPANY, A GEN-ERAL PARTNERSHIP, AND JOSEPH W.BOYT,HELEN F. BOYT,'ARTHUR J.BOYT, MARJORIE P.BOYT,PAUL A. BOYT, DOROTHY J.BoYT, BARBARAD.BOYT,ELIZABETH M.BOYT,BERNARD B. QUINER, JOSEPH E. GREEN,PETER J. KURTZ, DOING BUSINESS AS A GENERAL PARTNERSHIP, TOGETHERWITH G. G. HERRICK, DOING BUSINESS AS BOYT HARNESS COMPANY, ALIMITED PARTNERSHIPandCONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-2118.-Decided March 5, 194.2Jurisdiction:harnesses, belts; and kindred articles manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Clyde F. Waers,for the Board.Mr. Joseph W. Boyt,of Des Moines, Iowa, for the respondents.Mr. Ben Henry,of Des Moines, Iowii,,for the C. I. O.Mr. George Hansen, Mr. Art Sheldon, Mr. Fred Dengle, Mr. G. M.Knox, Mr. Joe Collins, Miss Jean Beyer, Miss Helen Phoenix, MissPearl Carter,Mrs. Rose J. Cole, Miss Beatrice Crawford,ofDesMoines, Iowa, for the Association.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the Congress ofIndustrial Organizations, herein called the C. I. 0., the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Eighteenth Region (Minneapolis, Minnesota) issuedits complaint, dated February 18, 1942, against JosephW. Boyt,Helen'F. Boyt, Arthur J. Boyt,,Marjorie P. Boyt, Paul, A. Boyt,Dorothy J. Boyt, Barbara D. Boyt, Elizabeth M. Boyt, Bernard B.39 N. L. R. B., No. 79.438 BOYT HARNESSCOMPANY1439Quiner,, Joseph E: Green, Peter J. Kurtz, doing business as BoytHarness Company,a general partnership,and Joseph W. Boyt, HelenF. Boyt, Arthur J. Boyt; Marjorie P. Bdyt, Paul A. Boyt, Dorothy J.Boyt,Barbara D. Boyt, Elizabeth M. Boyt, Bernard B. Quiner, JosephE. Green, Peter J. Kurtz, doing business as a general partnership, to-gether with G. G. Herrick,doing business as Boyt Harness Company,a limited partnership;Des Moines,Iowa, herein referred to as therespondents,alleging that the respondents had engaged in and wereengaging in unfair'labor practices affecting commerce within themeaning of Section 8(1) and(2) and Section 2 (6) and(7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.With,respect to,,the unfair labor practices,the complaint allegedin substance that the respondents(1) instigated,suggested,and in-augurated the formation of Boyt Employees Association,herein calledthe Association ; dominated and interfered with the administrationof,the Association;permitted the conduct of elections of theAssocia-tion on, the respondents'premises during working hours and the useof the respondent's property for Association meetings; suggested, ad-vised,urged, and warned employees to join the Association; contrib-uted financial' and other support to said organization and otherwiseactively fostered,promoted,and encouraged its growth;(2) threatenedemployees with discharge and physical eviction from the premisesunless said employees discontinued support of the C.I.0.; attendeda -meeting of members of the C. I. O. on January 18, 1942,to determinewhich of their employees favored the C. I. O. and to coerce and intimi=date such employees; and (3) by the foregoing acts interfered with,'res'trained,and coerced the employees in the exercise of the rights guar-anteed in Section 7 of the Act.On February 18, 1942, the respondents, the C. I. 0., the Associa-tion and representatives of the Board entered into a Stipulation whichprovided as follows :STIPULATIONIT IS HEREBY STIPULATED AND AGREED by andamong Joseph W. Boyt, Helen F. Boyt, Arthur J. Boyt, MarjorieP. Boyt, Paul A.Boyt, Dorothy J. Boyt, Barbara D. Boyt, Eliza-beth M.Boyt, Bernard B. Quint, Joseph E. Green and Peter J.Kurtz, doing business as Boyt Harness Company,' a General Part-nership,(hereinafter referred to as the General Partnership) ;JosephW. Boyt, Helen F. -Boyyt, Arthur J. Boyt, Marjorie P.Boyt, Paul A. Boyt, Dorothy J. Boyt, Barbara D. Boyt, Eliza-beth M. Boyt, Bernard B. Quiner, Joseph E. Green and Peter J.Kurtz, doing business 'as Boyt Harness Company, a General Part-nership,together with G. G. Herrick doing business as Boyt Har- 440DECISIONS OF NATIONALLABOR RELATIONS BOARDness Company, a Limited Partnership, (hereinafter referred toas the Limited Partnership) ; Congress of Industrial Organiza-tions,(hereinafter called the C. I. 0.), by its Regional Director,Ben Henry;Boyt Employees Association,(hereinafter referredto as the Association),by members and officers of the AssociationMen's Committee and Women's Committee;Clyde F. Waers, FieldExaminer,and Robert R. Rissman,Regional Director for theEighteenth Region, National Labor Relations Board,(hereinaftercalled the Board)that:1.Upon charges and amended charges duly filed by the C. I. 0.,the Board,by the Regional Director for the Eighteenth Region,acting pursuant to authority granted in Section 10(b) of theNational Labor Relations Act, 49 Stat. 449, (hereinafter called theAct), and pursuant to Article.IV, Section 1 of the National LaborRelations Board Rules and Regulations-Series'2, as amended,duly issued its Complaint on February 18, 1942,alleging that theGeneral Partnership and the Limited Partnership had engagedand was engaging in unfair labor practices affecting commercewithin the meaning of Section 8,subsections(1) and(2), andSection 2,subsections(6) and(7), of the Act.H.All parties hereto waive their rights to Notice of Hearing, tothe filing of an Answer to the Complaint,to a hearing, and tothe making of Findings of Fact and Conclusions of Law by theBoard herein,or to any other or further procedure before saidBoard.JosephW. Boyt, Helen F. Boyt, Arthur J. Boyt, Marjorie P.Boyt, Paul A. Boyt, Dorothy J. Boyt, Barbara D. Boyt, Eliza-beth M. Boyt, Bernard' B. Quiner, Joseph E. Green and Peter J.Kurtz, doingbusiness as Boyt Harness Company,a General Part-nership, is and has been at all times since August 30,1941, onwhich date a predecessor corporation was dissolved,a GeneralPartnership organized under and existing by virtue of the lawsof the State of Iowa. The principal office and place.of busi-ness of said General Partnership is at 212 Court Avenue, DesMoines, Iowa.Joseph W. Boyt, Helen F. Boyt,Arthur J. Boyt, Marjorie P.Boyt, Paul A. Boyt, Dorothy J. Boyt,Barbara D. Boyt, Eliza-bethM. Boyt, Bernard B. Quiner, Joseph E. Green and Peter J. BOYT HARNESS COMPANY441Kurtz, doing business as Boyt Harness Company, a GeneralPartnership, together with G. G. Herrick doing business asBoyt Harness Company, a Limited Partnership, is, and has beenat all times since August 30, 1941, at which date a predecessorlimited partnership was dissolved, a Limited Partnership organ-ized under and existing by virtue of the laws of the State ofIowa.The Limited Partnership and the General Partnership use astheir principal offices and places of business the same quartersat 212 Court Avenue, Des Moines, Iowa.The General Partnership is engaged at its place of businessin Des Moines, Iowa, in manufacturing, selling and distributingharness for horses and horse collars.At said place of businessin Des Moines, Iowa, the General Partnership uses raw materialswhich include leather— canvas and hardware and kindred mate-rials.The total raw materials purchased by the General Part-nership and its predecessor corporation and used in the placeof business at Des Moines, Iowa, during the fiscal year 1941,amounted in value approximately to- One Hundred and Fifty,Thousand and no/100 ($150,000) Dollars.Over eighty (80/0)per cent of these materials were shipped to the General Part-nership and its predecessor corporation from sources outsidethe State of Iowa.The products manufactured in the General Partnership's placeof business at Des Moines, Iowa, include harness for horses andhorse collars.During the fiscal year 1941, the General Partner-ship and its predecessor corporation manufactured at the placeof business in Des Moines, Iowa, and sold products amounting invalue approximately to Three Hundred Thousand ($300.000.00)Dollars.Of this total approximate amount of sales, productsamounting in value approximately to fifty (50%) per cent ofThree Hundred Thousand ($300,000.00) Dollars were sold andshipped to purchasers outside the State of Iowa.The business of the General Partnership affects commercewithin the meaning of the National Labor Relations Act, asconstrued by the National Labor Relations Board and the Courtsof the United States, and ,is subject to the jurisdiction of theNational Labor Relations Board.The Limited Partnership is engaged at its place of businessinDes Moines, Iowa, in manufacturing under contract sucharticles for the National Defense program as haversacks, cart-ridge belts, dispatch cases, machinegun belts, gun slings, and '442DECISIONS OF NATIONAL LABOR RELATIONS BOARDkindred articles.At said place of business in Des Moines, IowaytheLimited Partnership uses raw materials which includeleather, canvas, webbing, hardware and kindred materials.Thetotal raw materials purchased by the Limited Partnership anditspredecessor limited partnership and used in the place ofbusiness at Des Moines, Iowa, during the fiscal year 1941,amounted in value approximately to One Million ($1,000,000.00)Dollars.Over ninety (900/0) per cent of these materials wereshipped to the Limited Partnership and its predecessor limitedpartnership from sources outside the State of Iowa.The products manufactured in the Limited Partnership'splace of business at Des Moines, Iowa, include haversacks, cart-ridge belts, dispatch cases, machinegun belts, gun slings andkindred articles.During the fiscal year of 1941, the LimitedPartnership and its predecessor limited partnership manufac-tured in the place of business at Des Moines, Iowa, and soldproducts amounting in value approximately to One and One-Half Million ($1,500,000.00) Dollars.Of this total approximateamount of sales, all were sold and shipped to purchasers outsidethe State of Iowa.The business of the Limited Partnership affects commercewithin the meaning of the National Labor Relations Act, asconstrued by the National Labor Relations Board and the Courtsof the United States, and is subject to the jurisdiction of theNational Labor Relations Board.IV.(a)The Boyt Employees Association, unaffiliated, is a labororganization within the meaning of Section 2 (5) of the NationalLabor Relations Act. It admits to membership employees ofthe General Partnership and the Limited Partnership.(b)The Congress of Industrial Organizations is a labororganization within the meaning of Section 2 (5) of the Na-tional Labor Relations Act. It admits to membership employeesof the General Partnership and the Limited Partnership.V.This Stipulation, together with the Amended Charge andComplaint, shall constitute the entire record in this case, andmay be filed with the Chief Trial Examiner of the Board at BOYT HARNESS COMPANYVI.443Upon this Stipulation and upon the record herein, an Ordermay forthwith be entered by the National Labor RelationsBoard as follows :The General Partnership and the Limited Partnership, theirofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the ad-ministration of the Boyt Employees Association, or with the for-mation or administration of any other labor organizations of theiremployees, and from contributing financial or other support toBoyt Employees Association or to any other labor organization oftheir employees;(b)Recognizing Boyt Employees Association as a representa-tive of any of their employees for the purposes of dealing withthe General Partnership and the Limited Partnership concerninggrievances,' labor disputes, wages, rates of pay, hours of employ-ment; or any other conditions of employment;(c)Giving effect to any agreement or understanding withBoyt Employees Association or to any modification, extension, orrenewal thereof, or any other agreement regarding terms and con-ditions of employment at any time made with the said Associationor any of its committees;(d) In any other manner interfering with, restraining, orcoercing their employees in the exercise of the rights to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the National Labor Relations Act.2.Take the following affirmative action, which will effectuatethe policies of the Act :(a)Withdraw all recognition from Boyt Employees Associa-tion as the representative of any of their employees for the pur-poses of dealing with the General Partnership and the LimitedPartnership concerning grievances, labor disputes, rates of pay,wages, hours of employment, or other conditions of employment,and completely disestablish Boyt Employees Association as suchrepresentative.(b)Post immediately in conspicuous places throughout theDes Moines, Iowa, plant, and maintain for a period of at leastsixty (60) consecutive' days, notices to its employees stating :'(1)That the General Partnership and the Limited Partner-ship will not engage in the conduct from which it is ordered to 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist in Paragraphs 1 (a), (b), (c), and (d) hereof;and(2)That the General Partnership and the Limited Partner-ship will take the affirmative action set forth in Paragraph 2 (a)hereof.-(c)Notify the Regional Director for the Eighteenth Region,in writing, within ten (10) days from the date of this Order, whatsteps the General Partnership and the Limited Partnership havetaken to comply herewith.VII.The General Partnership and the Limited Partnership herebyexpressly consent and agree that upon application of the NationalLabor Relations Board, the United States Circuit Court ofAppeals for the Eighth Circuit may enter its Decree enforcingthe Order of the National Labor Relations Board in the form andterms hereinabove set forth, and hereby expressly waive furthernotice of the application for such Decree.A copy of said Decreeshall be served upon the General Partnership and the LimitedPartnership after it has been entered.VIII.By entering into this Stipulation, the General Partnership andthe Limited Partnership do not hereby admit any of the allega-tions in the Complaint, and this Stipulation does not constituteand is not to be construed as an admission by the General Partner-ship and the Limited Partnership of the commission of any unfairlabor practices.'IX.It is understood and agreed that this Stipulation comprises theentire agreement between the parties, and there is no verbal agree-ment of any kind which varies, alters, or adds to this Stipulation.X.This Stipulation is subject to the approval of the NationalLabor Relations Board, and shall become effective immediatelyupon notice to the parties of the granting of such approval.Should the Board fail to approve this Stipulation within twenty-one (21) days from the date hereof, this Stipulation shall be nulland void"and of no effect.On February 26, 1942, the Board issued its Order approving theabove Stipulation and making it a part of the record in the case. BOYT HARNESSCOMPANY445Upon the above Stipulation and the entire record in the case, theBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe respondents Joseph W. Boyt, Helen F. Boyt, Arthur J. Boyt,Marjorie P. Boyt, Paul A. Boyt, Dorothy J. Boyt, Barbara D. Boyt,Elizabeth M. Boyt, Bernard B.Quiner, Joseph E. Green, Peter J.Kurtz, doing business as Boyt Harness Company,are and sinceAugust 30, 1941, have been a general partnership organized underand existing by virtue of the laws of the State of Iowa;the respond-ents Joseph W. Boyt, Helen F. Boyt, Arthur J. Boyt, Marjorie P.Boyt, Paul A. Boyt, Dorothy J. Boyt, Barbara D. Boyt, Elizabeth M.Boyt, Bernard B. Quiner, Joseph E. Green, Peter J. Kurtz, doingbusiness as a general partnership,together with G. G. Herrick, doingbusiness as Boyt Harness Company, are and since August 30, 1941,have been a limited partnership organized under andexisting byvirtue of the laws of the State of Iowa.The respondents have theiroffice and principal place of business at 212 Court Avenue, DesMoines, Iowa, where the general partnership is engaged in the manu-facture, sale, and distribution of horse,harnessesand collars andwhere the limited partnership is engaged in the manufacture underdefense contracts of haversacks,cartridge belts, dispatch cases,machine-gun belts, gun slings,and kindred articles.During thefiscal year of 1941 the general partnership and its predecessor pur-chased raw materials for the manufacture of finished products valuedat approximately$150,000, over 80 percent of which were shipped toitand its predecessor from sources outside the State; during thisperiod the general partnership and its predecessor manufactured andsold products valued at approximately$300,000, 50 percent of whichwere sold and shipped outside the State.During the fiscal year of1941 the limited partnership and its predecessor purchased rawmaterials for the manufacture of finished products valued at approxi-mately $1,000,000, over 90 percent of which were shipped to it andits predecessor from sources outside the State ; during this periodthe limited partnership and its predecessor manufactured and soldproducts valued at approximately$1,500,000, all of which were soldand shipped outside the State.The respondents admit that they are engaged in commerce withinthe meaningof the Act.We find that the above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact, the Stipulation,and the entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby' orders that the respondents, Joseph WT. Boyt, Helen F.Boyt, Arthur J. Boyt, Marjorie P. Boyt, Paul A. Boyt, Dorothy J.Boyt, Barbara D. Boyt, Elizabeth M. Boyt, Bernard B: Quiner,Joseph E. Green, Peter J. Kurtz, doing business as Boyt HarnessCompany, a general partnership, and' Joseph W. Boyt, Helen F.Boyt, Arthur' J. Boyt, Marjorie P. Boyt, Paul A. Boyt, Dorothy J.Boyt, Barbara D. Boyt, Elizabeth M. Boyt,' Bernard B. Quiner,Joseph E. Green, Peter J. Kurtz, doing business as a' general partner-ship, together with G. G. Herrick, doing business as Boyt HarnessCompany, a limited partnership,Des Moines,Iowa, their officers,agents, successors,and assigns,shall:1.Cease anddesist from :(a) In any manner dominating or interfering with the adminis-tration of the Boyt Employees Association, or with the formation oradministration of any other labor organizations of their employees,and from contributing financial or other support to Boyt Employees.Association or to any other labor organization of their employees;(b)Recognizing Boyt Employees Associationas a representativeof any of their employees for the purposes of dealing with the Gen-eral Partnership and the Limited Partnership concerning grievances,labor disputes, wages, rates of pay, hours of employment, or, anyother conditions of employment;(c)Giving effect to any agreement or understanding with BoytEmployees Association or to any modification, extension, or renewalthereof, or any other agreement regarding terms and conditions ofemployment at any time made with the said Association or any ofits committees;(d) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the-NationalLabor Relations Act.2.Take the following affirmative action, which will effectuate thepolicies of the Act :(a)Withdraw all recognition from Boyt Employees Associationas the representativeof any of theiremployees for the 'purposes ofdealing with the General Partnership and the Limited Partnershipconcerning grievances, labor disputes,rates ofspay, wages,hours of BOYT HARNESS COMPANY447employment, or other conditions of employment, and completelydisestablish Boyt Employees Association as such representative;(b)Post immediately in conspicuous places throughout the DesMoines, Iowa, plant, and maintain for a period of at least sixty (60)consecutive days, notices to its employees stating :(1)That the General Partnership and the Limited Partnershipwill not engage in the conduct from which they are ordered to ceaseand desist in Paragraphs 1 (a), (b), (c), and (d) hereof; and(2)That the General Partnership and the Limited Partnershipwill take the affirmative action set forth in Paragraph'2 (a) hereof;(c)Notify the Regional Director for the Eighteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe General Partnership and the Limited Partnership have takento comply herewith.448105-42-vol. 39-30